DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment, filed 04/28/2021, has been entered.
Claims 9-10, 13 have been canceled.
Claims 14-19 have been added.
Claims 1-8, 11, 12 and 14-19 are pending.
Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  (It is noted that claim 11 was inadvertently indicated as withdrawn in the previous Office Action, mailed 10/28/2020.  However it was examined and rejected as stated in the Office Action.)
Claims 1-2, 4-8 and 11-12 and 14-19 are currently under examination as they read on a method of treating B-cell lymphoma that is low grade/follicular NHL comprising administering non-radiolabeled rituximab followed by radiolabeled 90Y-ibritumomab-tiuxetan.

This Office Action will be in response to Applicant’s arguments / remarks, filed 04/28/2021.
The Rejections of Record can be found in the previous Office Action, mailed 10/28/2020.

The previous rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of Applicant’s amendment, filed 04/28/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 4-8 and 11-12 and newly added claims 14-19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 6,682,734, cited in IDS) in view of Grillo-lopez (WO 00/09160, cited in IDS).
Anderson et al. disclose use of the anti-CD20 antibody C2B8 (aka RITUXIMAB) and the radiolabeled anti-CD20 antibody Y2B8 (aka ZEVALIN) to treat B cell lymphoma (see claims 1-13 and column 30). Anderson et al. disclose that the method uses chimeric anti-CD20 antibody followed by radiolabeled antiCD20 antibody (see claim 1 and column 30). The radiolabeled anti-CD20 antibody is started a week after the chimeric antibody is given (see column 30).  Anderson et al. do not specifically disclose that the patient is not refractory to said chemotherapeutic 
With regards to the newly added limitation directing to said patient has responded or is responding to chemotherapeutic regimen (non-radiolabled anti-CD20 Ab, e.g., rituximab), it is first noted that the instant specification does not define any level of “responding” therefore the claim limitation reads on any degree of responding.  Given that Anderson taught administering C2B8 (aka rituximab) before radiolabeled Y2B8 (aka 90Y-ibritumomab-tiuxetan), the patient would have been responded or responding.  Furthermore, the following teaching by Anderson is noted:
“Because of the ability of C2B8 to deplete B-cells, and the benefits to be derived from the use of a radiolabel, a preferred alternative strategy is to treat the patient with C2B8 (either with a single dose or multiple doses) such that most, if not all, peripheral B cells have been depleted. This would then be followed with the use 

Upon reading the teaching by Anderson, one of ordinary skill in the art would have been motivated to apply the method to a patient who has responded or is responding to the non-radiolabeled anti-CD20 antibody treatment. 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s argument
	Applicant argues that Anderson provides no motivation to treat a patient has responded or is responding to a chemotherapeutic regimen with a radiolabeled anti-CD20 antibody.  In contrary to Applicant’s assertion, it is noted that Anderson provided explicit teaching that would motivate one of ordinary skill in the art to treat a patient has responded or is responding to a chemotherapeutic regimen with a radiolabeled anti-CD20 antibody as stated the cited passage above (see column 30, first paragraph)  
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained as it applies to amendment and newly added claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        June 5, 2021